Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 1 of 6

 

The Office of Vince Ryan
County Attorney

 

November 20, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: | Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the November 9,
2019 through November 17, 2019 weekly report. Of 336 misdemeanor arrestees, there were a
total of 40 who were not present for their initial bail hearing, before a Hearing Officer, within 48

hours of arrest. Please see below:
Reason — ee ead | Count |
| Medical-condition 00015
Mental-illness or Intellectual-disability 00006 |
| Other reason not present 00014 |

| Hearing more than 48 hours after arrest 00005 |

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15" Floor *« Houston, Texas 77002 ¢ Phone: 713-755-5101 * Fax: 713-755-8924
Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 2 of 6

Confidential Weekly Status Report November 9-17, 2019

 

 

 

 

 

 

 

 

 

ee : PC Docket : Sey
Betencant | CaseNbr CourtID | Arrest Date | Setting Present UE Eresent DefendantSPN Sees
Name tes : Date ae Reason Agency
9/23/2019 | 11/9/2019 CONSTABLE
227921101010 15 39:19 3-00 | Yes 3016460 | Borg
HOUSTON
225260401010 9 en ea No he barca 2990218 | POLICE
mn mousing. DEPARTMENT
Per HCSO HOUSTON
227590801010 15 8 00 see No aneoapeniive 2001511 | POLICE
and MHU DEPARTMENT
D became
disruptive in HOUSTON
225565501010 7 eer anne No court, was 2993408 | POLICE
‘ ‘ removed for DEPARTMENT
cour
JERSEY
11/9/2019 | 11/9/2019 Medical- VILLAGE
Een lesen 7 8:58 23:00 | N° condition nahes | SeICE
DEPARTMENT
Mental-
; HOUSTON
228574101010 8 saree oo No ress OF 3014382 | POLICE
nrewcemal DEPARTMENT
disability
BAYTOWN
227228101010 13 a be anen No ileal 2886679 | POLICE
DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 3 of 6

Confidential Weekly Status Report November 9-17, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; DEPARTMENT
224726501010 4 | 2e ae it og No Mee 313479 | OF PUBLIC
SAFETY
Mental-
11/11/2019 | 11/11/2019 illness or CONSTABLE
228592001010 3 1:02 13:00|“° | Intellectual- 3024862 | por 6
disability
. HOUSTON
228598301010 14 ase anny No Meacal 2708390 | POLICE
DEPARTMENT
BELLAIRE
228597701010 1 ae sane No Meacal 2891470 | POLICE
DEPARTMENT
. HOUSTON
228607601010 16 ae eon en No Medea 2186300 | POLICE
DEPARTMENT
HOUSTON
228608501010 a) ee ane No combative 1772813 | POLICE
DEPARTMENT
228608901010 11/11/2019 | 11/12/2019 BOUSLON
328609001010 13 33-30 16-00 No combative 2702196 | POLICE
DEPARTMENT
Mental-
HOUSTON
228611301010 g| fe en ne No reo a 722617 | POLICE
eee DEPARTMENT
disability
. HOUSTON
11/12/2019 | 11/13/2019 Medical-
227800201010 6 aS 13.00 | Ne <ondition 1205229 | POLICE

DEPARTMENT

 

 
Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 4 of 6

Confidential Weekly Status Report November 9-17, 2019

 

 

 

 

 

 

 

 

 

 

HOUSTON
228626401010 g| il pee Li maren No Meee 2024260 | POLICE
DEPARTMENT
a HOUSTON
228626901010 Tee eee g | No ae 2352747 | POLICE
DEPARTMENT
Mental-
! HOUSTON
228624301010 1] bY ee il nan No mess OF 1713653 | POLICE
itellec DEPARTMENT
disability
HOUSTON
228628801010 15 see 40 Nog No combative 2323727 | POLICE
P DEPARTMENT
HOUSTON
222193901010 10 see ee Yes 2651114 | POLICE
DEPARTMENT
226717601010 9/10/2019 | 11/15/2019
227957601010 l 14:30 7:00 | ¥°s 3004022 | HUMBLE PD
Per HCSO, D UNIVERSITY
228638801010 14 seeds seo No was 2539479 | OF TEXAS
, , disruptive. POLICE DEPT.
SHERIFFS
11/14/2019 | 11/15/2019 Medical- DEPARTMENT
228646901010 it 22:30 20:00 | Ne sontiviion 1855448 | FARRIS
COUNTY
HOUSTON
228647301010 15 arr ae 0 No Combative. 2627424 | POLICE

 

 

 

 

 

 

 

DEPARTMENT

 

 
Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 5 of 6

Confidential Weekly Status Report November 9-17, 2019

 

 

 

 

 

 

 

 

 

Mental-
11/15/2019 | 11/16/2019 ilIness ior CONSTABLE
ecoeOIy1y 6 15:32 7:00 | N° Intellectual- 3031355 | por 4
disability
HOUSTON
228648701010 g| tM eT ane No Meany 2987958 | POLICE
DEPARTMENT
HOUSTON
228653801010 i6| NM rey ane eo No Mee 3031372 | POLICE
DEPARTMENT
PASADENA
224676501010 | tl oie My og No Mega 1307192 | POLICE
DEPARTMENT
SHERIFFS
11/16/2019 | 11/16/2019 Medical- DEPARTMENT
Z2BSGLOOLOTO 9:00 20:00 | N° condition 2660319 | erARRIS
COUNTY
Per HCSO, D
is in seg HOUSTON
228663001010 15 eee ino No because he is 2111917 | POLICE
. . combative DEPARTMENT
and
HOUSTON
228663201010 i| eo My ey 00 Yes 2772557 | POLICE
; DEPARTMENT
SHERIFFS
11/16/2019 Per HCSO, D DEPARTMENT
228637901010 4 5-00 | NO we honed. 3018816 | Pees
COUNTY

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 706 Filed on 11/20/19 in TXSD Page 6 of 6

Confidential Weekly Status Report November 9-17, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOUSTON
228230901010 10 oo ae Yes 2787011 | POLICE
: DEPARTMENT
WEST
11/15/2019 | 11/17/2019 Medical- UNIVERSITY
228649701010 12 da 4-00 | No sondition 2938811 | Sor ice
DEPARTMENT
Mental-
PASADENA
228662801010 13 sear seo No ress OF 1719459 | POLICE
en DEPARTMENT
disability
HOUSTON
228665901010 11 nee eta eee No pane 3031450 | POLICE
P DEPARTMENT
HOUSTON
228667901010 12) 1 ee al en No amet 2833949 | POLICE
P DEPARTMENT
HOUSTON
228671401010 y| ee 0 nh aon No Meaca 2055566 | POLICE
DEPARTMENT
HOUSTON
11/16/2019 | 11/17/2019 Medical-
226520301010 2 51:40 50-00 | N° condition 2347123 | POLICE

DEPARTMENT

 

 
